 LAREDO COCA COLA BOTTL.ING C(O.Laredo Coca Cola Bottling Company and Local 1110,Brewery, Soft Drink, Grain, Flour, Candy, Indus-trial and Allied Workers, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America. Case 23 CA6870March 19, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn September 20, 1978, Administrative Law JudgeRobert W. Leiner issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brietfsand has decided to affirm the rulings, findings.' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-i Respondent has excepted to certain credibility findings made b the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc, 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings. We have further consid-ered Respondent's contention that the Administrative Law Judge has evi-denced a bias or at least an appearance of bias in this proceeding. We havecarefully considered the record and attached Decision and find these chargesof bias unsupported and without merit.The Administrative Law Judge inadvertently stated that Respondent'spresident. Lamar Gill, was the father-in-law of Paul P. Payne, Jr. The recordshows that Gill is Payne's stepfather. The Administrative Law Judge alsoindicated that Respondent sold 496,000,040 cases of bottled goods in 1976The record shows that it sold 496.040. We hereby correct these inadvertenterrors.2 In view of the Administrative Law Judge's finding, with which we agree,that the strike which commenced on March 14, 1978. herein was from itsinception an unfair labor practice strike, we find it unnecessary to pass on hisfinding that the subsequent April 12, 1978. newspaper article "would itself besufficient to convert an economic strike into an unfair labor practice strike."3 We adopt the Administrative Law Judge's recommended remedy withthe following clarification. If Respondent has already rejected, or hereafterrejects or unduly delays, or ignores an) unconditional offer by its employeesto return to work, or attaches unlawful conditions to its offer of reinstate-ment, the 5-day period for offering reinstatement as provided in the recom-mended remedy serves no useful purpose, and backpay will commence as ofthe date an unconditional offer to return to work is tendered by its employ-ees. See Newport News Shipbuilding and Dry Dock Company, 236 NLRB 1637(1978).tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondent, Laredo Coca Cola BottlingCompany, I.aredo, Texas, its officers. agents. succes-sors, and assigns. shall take the action set frth in thesaid recommended Order.DECISIONSIATFMIEN OF Iilt- CASEROBERT W. LEINER, Administrative L.aw Judge: Thisproceeding, with all parties represented by counsel. washeard before me on June 2(0 and 21, 1978. in Laredo, Texas,on the complaint of the General Counsel. originall issuedon March 23, 1978, amended on June 8, 1978. and urtheramended at the hearing. L.aredo Coca Cola Bottling ('orm-pany, herein called Respondent, filed timel answers to thecomplaint and its amendments.The complaint is based upon a charge and amendedcharge filed by Local 1110. Brewery, Soft Drink, Grain.Flour, Candy, Industrial and Allied Workers. affiliated withthe International Brotherhood o Teamsters, Chauffeurs.Warehousemen and Helpers of America, herein called theUnion, on Januar) I1 and January 24. 1978. The issueslitigated included certain alleged threats by Respondent'sagent, President Lamar Gill, at a preelection meeting of theemployees: Respondent's allegedly discriminatory and oth-erwise unlawful discontinuance of certain benefits; Respon-dent's alleged unlawful failure to submit certain informa-tion to the LUnion upon its request after certification; andthe existence of an unfair labor practice strike. The aboveacts are alleged as violations of Section 8(a)( 1), (3). and (5)of the National Labor Relations Act, as amended.' At theclose of the hearing, all parties waived oral argument andsubsequently filed timel5 briefs in support of their respec-tive positions.Upon the entire record, and from my observation of thedemeanor of the witnesses, and with due considerationbeing given to the arguments advanced and the briefs sub-mitted by the parties, I make the fiollowing:FINDINGS AND CONCIUSIO)NS1. IIE BUSINESS OF RESPONDENTRespondent, a Texas corporation. having its principalplace of business at I Del Mar Industrial Park, ILaredo.I Sec. 8(a)X ) of the Act makes it an unfair labor practice for an employer"to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7." Insofar as pertinent, Sec. 7 provides that "employ-ces shall have the nght to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection ...."Sec. 8(aX3). with certain qualifications not material herein, prohibits anemployer "by discrimination in regard to hire or tenure of employment orany term or condition of employment to encourage or discourage member-ship in any labor organization ...."Sec. 8(aX5) obligates an employer to bargain in good faith with a labororganization representing his employees, regarding wages, hours, and otherterms and conditions of employment241 NLRB No. 21167 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTexas, is engaged in the business of manufacture, sale, anddistribution of soft drink beverages. It annually purchasesand receives goods and materials valued in excess of$50,000 shipped to it directly from points outside the Stateof Texas. The complaint alleges, Respondent admits, and Ifind that it is an employer within the meaning of Section2(6) and (7) of the Act.II. THE L.ABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat the Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.'III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent, in existence since 1910, is a family held andmanaged corporation, whose president for over 10 years hasbeen, and is, Lamar Gill; his wife being the vice president;the general manager and chief operating officer being La-mar Gill's stepson, Paul B. Payne, Jr.; and Payne's uncle,Johnson, being the secretary. At the time of the hearing,Payne was treasurer and a stockholder. Johnson was also aminority stockholder, and Gill did not own stock in thecorporation. The evidence showed that Gill draws a salaryand advises Payne on major corporate decisions, particu-larly those involving financial matters. Gill maintains anoffice in Respondent, where he works three to four after-noons per week.'The complaint alleges that Lamar Gill engaged in exten-sive unfair labor practices. At the time of the hearing, La-mar Gill was in New Mexico following a minor operation.Counsel for Respondent at no time suggested that Mr. Gillwas unavailable for testifying on the grounds of medicaldisability. Prior to the hearing he advised the GeneralCounsel that Gill might not be able to testify. At no timedid he request of the Regional Director, or of me at thehearing, a continuance in order to have Gill testify.Respondent employs a total of about 65 employees, ofwhom 45, at all material times, were truckdrivers, driverhelpers, loaders, warehousemen, production employees,auto and cooler mechanics, painters, premix employees,and warehouse janitors. These employees, who Respondentadmits constitute a unit appropriate for collective bargain-ing, at all material times were employed at Respondent'sfacility located in the Del Mar Industrial Park, Laredo,Texas. In addition, Respondent employs a total of about 15supervisors and 5 nonunit, nonsupervisory employees.On June 30, 1977, the Charging Party, herein also calledthe Union, filed a petition for certification in Case 23-RC-4550 to act as the statutory representative of employees inthe above appropriate unit. On August 19, 1977, a majority: The complaint alleges and Respondent admitted in its answer or at thehearing that Lamar Gill, president, Paul Payne, manager, and SupervisorsRolando Guerrero, Jose Alcantar, ArnuLfo Molina, Juan Davila, and CarlosSoto, at all material times herein, were supervisors within the meaning ofSec. 2(11) of the Act and Respondent's agents, acting on its behalf.3 The record shows that the officers of Respondent are also officers of theBudweiser Company in Laredo, the local distributor of Budweiser beer.of the employees in the unit selected the Union as theirstatutory representative, and on August 29, 1977, the Re-gional Director for Region 23 certified the Union as theexclusive collective-bargaining representative of the em-ployees in the unit.It is undisputed that on three occasions prior to the Au-gust 19 election, Respondent held three "captive audience"meetings with its employees, relating to the August 19 elec-tion, the last of which occurred on August 17. At the Au-gust 17 meeting Lamar Gill spoke, but he did not speak atprior meetings.Commencing on or about October 1, 1977, Respondentand the Union engaged in collective bargaining. On No-vember 18, 1977, Respondent's last contract offer to theUnion was rejected. The record also shows that on January11, 1978, the Union filed unfair labor practice charges inthis matter, and on March 13 there was a meeting of unitemployees called by the Union for purposes of a strike vote,which was followed the next day (March 14) by a strike ofthe unit employees which has continued through the date ofthe hearing.B. Wages of Driver-SalesmenPrior to May 6, 1977, each driver-salesman was paid $32per week as a base salary plus 10 cents commission per caseon each case delivered to customers. In addition, for themonths of January through March of each year, he waspaid an additional $8.30 per week as a supplement to orsubstitute for commissions because of low sales in the firstquarter of each year. In early May 1977, at a regular meet-ing between Respondent and its driver-salesmen, the driv-ers demanded an increased commission of 3 cents per case.Respondent refused and, instead, announced an increase inthe $32-per-week base pay of $5 per week, to a total of $37per week. When the employees requested a -cent increasein commission rather than an increase in base pay, Payne,speaking for Respondent, told them he would investigatethe matter, but would not grant the increase at that time.Payne investigated the matter and decided against an in-crease in commission. The $5-per-week increase in base payremained. It is undisputed that neither Payne nor any otheragent of Respondent ever told the drivers that the $5-per-week raise in base pay was a substitute for the annual first-quarter commission increment.C. The Two Deduction Savings FundsPrior to January 1, 1978, Respondent maintained a sys-tem of deducting' from employees' wages, and crediting tosuch employees' accounts, sums which, upon Respondent'sannual remittance in mid-December, were used by employ-ees as Christmas money and also to repay during the yearaccounts receivable mistakes caused by improper billing tothe driver-salesmen's accounts. The former was known asthe Christmas fund deduction or fund, and the latter wasknown as the accounts receivable deduction or fund. Theaccounts receivable deduction was originally created by Re-spondent at the time of the founding of the business, interalia, to permit Respondent to make loans to employees.4 The deductions were made at the request of the employees.168 LAREDO COCA COLA BOTTLING CO.Neither deduction accumulation was paid interest by Re-spondent. The accounts receivable fund was also used tooffset the cost of special uniform devices, such as belts andhats, which the driver-salesmen acquired through the Com-pany.1. The Christmas savings fundAs above noted, the Cristmas savings fund was estab-lished through the weekly voluntary deduction from em-ployees' pay of sums which were eventually remitted to theemployees in the second week of December. Prior to 1977,withdrawals from the Christmas fund were permitted forextreme emergencies only or if the employee quit his em-ployment. Payne testified that in January 1977 there was adecision to eliminate both the Christmas savings fund andthe accounts receivable deduction fund when the Employercomputerized its business. Payne said that he did not wanteither fund, because neither was drawing interest on behalfof the employees, and it would have been difficult and timeconsuming to place the funds into the computer mecha-nism. In addition, it was difficult and time consuming onthe occasions of payment and deductions to compute theparticular balance owed each employee in each fund. Paynetestified that by Christmas 1977, only three employees re-mained in the Christmas fund deduction.2. Accounts receivable fundPayne testified that a separate ledger card was main-tained for each employee. The specific purpose of the ac-counts receivable fund, as above noted, was originally tolend money to the employees and had been in effect for aperiod of at least 20 years. Each ledger card showed threethings: (a) deductions from weekly pay for the particularaccount receivable which had been mistakenly posted byRespondent because of mistakes by the driver in creatingthe accounts receivable for the customer; (b) charges forinsurance payments paid on behalf of the driver (insurancewas paid 50 percent by Respondent and 50 percent by thedriver); and (c) special deductions from wages because ofbelts, caps, and other sundries requested by the driver forhis uniform. If a money shortage resulted because of a dif-ference between the merchandise remaining on a driver-salesman's truck and the dollars submitted by the driverreceived from the customer, this difference was deducteddirectly from the driver's paycheck as a shortage deductionon the Friday when the driver was paid. If, however, aninvoice error turned up a month after the invoice was cre-ated, that error was rectified by a deduction from the driv-er's accounts receivable account. It was for this latter pur-pose that the accounts receivable fund was set up.' Paynetestified that computerization, started in January 1975, withthe payroll being placed on the computer in January 1976,resulted in a quick catching of invoice error. In fact, invoiceerrors were caught by the computer the day after the in-voice was created, and not 2 or 3 months later, which theinterval when errors were caught basis of manual book-keeping. It was because of the quickness of the computerthat there was no longer a need, according to Payne, for theaccounts receivable fund. It was, however, also shown onThe mechanics by which loans from this fund were made were not de-scribed.this record that production employees also participated inthe accounts receivable program. The decision to eliminateboth the Christmas deduction savings fund and the ac-counts receivable deduction fund was made by Payne andGill. Respondent, through Payne, stated that the first timethat it notified the employees of the elimination of thesetwo funds was in January 1978.After the computerization of the funds, the Christmasdeduction fund and the accounts receivable fund weremaintained manually on their separate cards.3. The elimination of the fundsWith regard to the accounts receivable employee payrolldeduction plan, one employee, Luis Inocencio. testified thathe had joined the plan in August 1976, and in January 1978Office Manager Juventino Villarreal gave him a check for$40 and told him that that was the balance due him in thesavings plan. nocencio testified that he never withdrewfrom the plan, that no one ever told him the plan was goingto end, and that although he withdrew moneys (except forthe $40) prior to that time, his weely paycheck, after Janu-ary 1978, did not show the normal $8-per-week deduction.Payne testified that he and his father-in-law, Lamar Gill,decided in January 1977 to eliminate these two funds. Asnoted above, despite Respondent's alleged January 1977decision to discontinue the funds, deductions for thesefunds continued from January 1977 through December1977 without the employees' being notified that they werediscontinued. Payne testified that the reason that the em-ployees were not told of the discontinuance of these fundsin those 11 months was because "we just never had toldthem ...of management decisions." Why the employeeswere not told, at the same time, that in any event theChristmas fund deduction was being discontinued at theend of 1977 was not revealed. Respondent's only testimonyon this point is that Payne testified that sometime in thesummer of 1977 (whether this was before or after the elec-tion is unclear), he and his office manager. Juventino Villar-real, told employees who wanted to withdraw money fromthe Christmas fund that if they did so, they would not bereinstated into the Christmas fund. Payne did not remem-ber to whom he made these statements. Villarreal testifiedon behalf of Respondent, but did not name the employeesto whom this was told. According to testimony of employ-ees, the first that they knew of the discontinuance of theChristmas deduction was in December 1977, when the de-ductions were discontinued.Felipe Urbano, Jr., an employee prominent in union or-ganization and a member of the union negotiating team,testified that a supervisor, Carlos Soto, told him in Decem-ber 1977 that the Christmas deduction plan had been dis-continued because there were only three employees in theprogram, and all the other employees had withdrawn theirmoney from the Christmas deduction fund. Urbano alsotestified, without contradiction, that sometime in July 1977,a couple of days after the petition for certification had beenfiled, Supervisor Arnulfo Molina told him that because ofthe union activities, the employees would lose their bo-nuses, Christmas savings, regular savings, vacations, and allbenefits, including pay raises. He also said that the supervi-169 DE(ISI()NS ()F NAI IONAL LABOR RELATIONS BOARDsor told him that the Teamsters Ulnion was corrupt and wasinvolved with the Mafia.The only other evidence bearing on the question of' thedecision and rationale for the discontinuance of the (hrist-mas fund deduction was the testimony of employee Ray-mundo Iruegas. Iruegas testified without contradiction that,in the beginning of November 1977. Supervisor ('arlos Sotocame over to the water fountain where Iruegas and otheremployees were standing and told them that they shouldremove their money from the Christmas saving plan be-cause amar Gill was going to take the money out of theplan and keep it for himself in the event of a strike.D. 771ie (hristisl. BonusThe evidence shows that, in December 1974, all employ-ees, both within and without the unit, received for a year-end, or Christmas, bonus a case of Coca-(Cola, a case ofBudweiser beer, a canned ham, a fruitcake, a calendar. andan expression of "Merry Christmas."Immediately before Christmas of 1975, in addition to thecanned ham, the fruitcake, the case of Coca-Cola, and acase of beer, when Payne and Lamar Gill distributed theregular paychecks to employees, (Jill distributed bonuschecks to the employees. The employees who testified onbehalf of the General Counsel stated that Gill told themthat he was happy with them, that sales were high. that theywere being paid a Christmas bonus. and that they couldexpect a Christmas bonus from then on.In mid-December 1976, in addition to a case of Coca-Cola, Payne and Gill distributed checks to the employees.Payne again distributing the weekly paychecks and Gill dis-tributing the bonus checks. According to the employees.Gill again said that he was happy with the employees, that"sales were up again," and that then were being paid abonus.In 1977 there was no similar meeting: there was no cashbonus or bonus in any other form.Payne testified that, in December 1975, he told the em-ployees. while distributing the checks with Gill, that Re-spondent had a "dramatic increase in the bottle sales."Payne testified that Gill told the employees that he hopedthat Respondent would have an increase in bottle salesagain the next year in order to continue giving the yearendbonus. Payne testified that in 1976 he announced to theemployees at the yearend meeting that they had again hada substantial increase in .sales, and that was why they weregiving the employees a bonus out of a fund of almost$20,000. He testified that he told them that the factors intheir bonus included punctuality, attendance, rate of pay,job performance. and "what management felt about thepeople" and that he was very pleased that Respondentwould share with them a prosperous year due to "our largeincrease of our bottled products." Respondent asserts that itdid not pay the bonus out of an increase in sales (as some ofPayne's actual testimony would appear to indicate) butrather out of "a dramatic increase" in sales of bottled goodsonly and that it did not pay the 1977 bonus because therewas no similar increase. Witnesses for the General Counseldeny that either Payne or Gill said anything about the in-crease in bottled goods as the basis for the payment of thebonus. but only that the bonus was based on increasedsales.0Payne testified that the decision not to pay the yearendbonus was made around December 1, 1977. on the basis ofsales figures of bottled goods for the preceding I 1 months.Paylle eplicitl, denied that the yearend bonuses in 1975and 1976 were based on either profit or sales. On the otherhanod, he testified that bonuses in 1975 and 1976 were basedon the increase in bottle sales plus the tact that Respondentwas able to afford paying the bonus. le admitted that 1977was a profitable year. 'lhus. it appears that, according toRespondent, the payl ment of the bonus was based not onlyon the increase in bottle sales but also on the ability to paythe bonus, i.e.. on profits.F. limination o /the ( 'hristis BonusThe employees received no gifts of any kind. such ashams or cakes or even a case of' Coca-Cola, for the year1977. No explanation was given to the employees. Payinetestified that the unionization of his employees played nopart in the discontinuance of the Christmas bonus, the ac-counts receivable fund, the (hristmas fund deduction, orthe first-quarter commission supplement.1. I:iintlion of// .4 t lt ir vl -t irv Icrlr rementPayne's testimony does not include a statement that hetold the drivers, at the May 1977 meeting or elsewhere, thatthe $5 raise in their base pay was a substitute for the annualfirst-quarter commission increment. Nor did he or anyother witness for Respondent testift' concerning the reasonfor the discontinuance.F'elipe Urbano, Jr.. testified that in the third week ofJanuary 1978. having not received the first-quarter pay in-crement, he asked Personnel Manager Villarreal why thedrivers had not received the supplement. Villarreal toldhim, "Ask George ichler" (Teamsters Union agent). Twoor three days after Villarreal made the statement, Urbanoagain asked him why they had not received the first-quartercommission supplement, and Villarreal told him that thedrivers had gotten the $5-per-week pay increase in May1977. Urbano testified that no one else had ever told theemployees that this $5-per-week increase in their base paywas a substitute for the first-quarter commission increment.G. 17w tLnion Requests InfirnationOn August 30, 1977, the Union, having been certified asthe exclusive bargaining agent on August 29, 1977, re-quested information from Respondent on the terms andconditions of employment of bargaining-unit employees.I Respondent refused to produce, pursuant to subpoenu duces terum, itsprofit and sales records for the ears 1971 through 1977 on the ground thatsuch information was irrelevant because it paid the bonus out of increase insales of bottled goods only. The evidence is uncontradicted that Respon-dent's profit margin on bottled products is greater than that on canned prod-ucts. The records submitted by Respondent showed that compared to 1973,the 1974 increase in bottle sales was 4.3 percent For 1975 the increase inbottled goods sales was 32.3 percent; for 1976 over 1975, an increase of 33.8percent; and for 1977 there was a loss of I.I percent with regard to the saleof bottled goods in 1976. The sale of bottled goods in 1976 was 496,000,440cases; in 1977, 491,246 cases of bottled goods were sold.170 I ARI It) (( AN( ()I.i () 1 II IN ( ',()parlicu]ari * Iit h egaid to theil .agc,. hrs. and othctermis land coii tioins of eIiplo) nlienl. In 11 pticular. tilLelUnion requcslCed irlltin'rl;tllnl tcOt crllilg "I 'tiil' rCt behlltitsenjoyed h hbargaillning unit cIllO ces". ()n StClImbelr 16.1977. Respondent replied. I descrihing thie beiiefits beingpaild or given to unit lenplOc\ces. RespoIlentcl l isted the Ctulrent sN stem of sa.altions, 11holidis .JU[ d p InitorIigr;liltS ill cer tain Cll Ipli'ee classifiCLtioTls thel g[oup ilSlli '-ance plan including the pl.CntLtas o' costs pid bh ellm-plosces and Responden ti sick la c plan. ld bctea le-ment pa? indI timec of' thcrlCl'Otil. It \Nit us also Ioted thLitRespondent's drivers were paid a hLas rate oft '$7 per \Icckplus a conllission oft 10 cllents pet case It all merchandis esold on the driver's route Notiling in til lttler rellled tothe earend or ('lristll;i (onils. the accountI .recCi\ablefund, the ('hristmas deditlon ulnd. or he irst-qa;lrtceCOnmlllissionI increll ent.George Fichler. business agent of tihe (hargin l';art!.testified that lthollugh colecli\ halginning w ilh Respondent conlmenced in Octohber 1977 itld continllied thlroughiNovember 1')77 behlrc impasse was reached, he did notdiscover Respondent's failure to pa? the benefits and makethe fund deductions in the :boe tour matters until Jarnuar1978. when ermployees told huil that theC had 11ot receisCedtheir ('hristmas hbonus. e teslified that this \i'as the firsttime that he or the I nionI kne thatl;l ('hristinls honuls hadbeen part of the employee benetit package Ile also testifiedthat thereafter. i the period Jlalnuar\ througih larclh. tileUInion learnled that Respondent bothl h;d caniceled the pa!-roll deductions fir the ('hristmias sisvings plan aid thile ac-COunts receivable plan ;and had not paid the nnual first-quarter conlillission increment. In La collective-barainingsession on Januars 25. 178. the first ;after the November I8impasse. ichler told Respondent's attorne' (Manitias)that he had discoered that Respondent had not conlinuedthe above lour iterns and tat he wlntcd all of' theml puthack illn cfct aLind restored. lnit/as told FIichler that Re-spondent was silling to hargain n estoration o1' the foulitems and consulted hb phone ith RespondenIc t lie re-turned allnd told ichler that Resplidelit's position with re-gard to restoration of the four items \as that it retused toreinstate the drisers' first-quarter omnimissrin supplement.the ('hristmas bonus. and the accouunts receivable payrolldeduction land would reinstate the ('hrist;las deduction toend )Decemlber 31. 197X. Respoidenlt al that tille ahleads,kncI that the tii)on 11a1i tiled (IantIars 24) Ilie anlendedunf'air labor practice charge relating to the discrntiniuaiancof those four items.' Manitzas askefd ich let whether hewanted to pursue the matter at the negotiating table orthrough the prosecution ot the charges. and ichler toldhili he was going to pursue hboth. ichler- palticullrls d(c-nIiel Manitzas' sutgestlin that Manitzas told himl thereatterthat Respondent wsas prepared to negotiate for the restorli-tion of those items notw'ithstandilg its initial reflusal to doso. I credit Fichler's uncontradicted denial.Iuis I nocencio. a dri-er-salesnian. testified. howeer,. th;atat meetings called h the nion with unit emplosees betforethe August 19 election. Itniion Business Agent (Ceorge iclh-ler asked the emnployees and the eipllolsees told him oft'lhe rigin al charge. tilei .Janul\s 11. 1978 ;llcgcd rIla.iCol 5, Sec1atlt3) lls fo n.iiiurc I p', the ( ihritiais hi isutheir i.. ges. .nl hbeiIciits -\llhli II he COuld IIt ciImctIhberair einllploscc tlling tI iCtler ilt arl\ dCdittcltis tfromin p1alegirtlilig lFt spitiilrtIIoll IIrIsiNlAICe, te LtCCOItts recei\ aleplant or tile ( fristiras dedctini plaill, the tolId hini oftheir hac pia, ccirriillsions, ;.and a\tcttions. nl.d srnlconle1inentilcdI I tIre ( N li 1t ,s ls, aItIltIough tIre spIt i icInlotIIiS ot ( ) l i I irlles i cr r I llILttel which he could nIo trecall eing dscussed. ie did ecall tit tie eiplosees toldlichleI tlwirt tIhex retclted (iiristitas bonus ier !eartand Ii IhL, ;ts Itod ti I rer bel'ore tilt, election I crediitInoIictrcio, dsciedit l ill's denial .an lid thi f iat icltleikncx o' tthe ( rlstila, hotr,i to cnlploCe s i AluguLst 1977.It. Ilc 1t u/ i I f[l-. lzu.Iot rl if''1. tl i stlll ofn eIlipli).ee ()scalr .J. lope!I ope/. emplto,,ed hb RespolndelIt sinTce 1972' testifiedw:itholt coLLtrl;lCtcttl that I iek bclOre tle Ntugcust )election, lie had a con\cersatlotn with Supervisor Rolando(iucrrero. I.opei testitied glish regarding a conexCrsL-tioi in Splanish with (errlc I tile conlersa.tOtiI. startedhb Supervisor (uerrcro. (ierero asked, "What ahbout thlei nion'? (iuerrero thel said that l.am;ar (ill told flinl thathe ,ould llt sigl i iit (Ill-ct ith tlhe Jnii n arid ouldpre lcr to sell te (llrpailnl\ Itoi Ci signing lls crontractrIhie conplaint alleges that Illts coilliers;ltioll o ( i,erreroand opez occuted l borrlit \lgtlst 1 and olated Sec-tioll S(a)( I) ol the Act. O() te uncontradicCted cxidence Ifild tha;t such st;tenllleits on)lstituted a coercle sitltIIleriof utilits ofl cmpl ees' suppirting tle I nion Iid ;I threatto tile eriiplies' job securl th it such stateriments tiI anerllploce h a supervl iso irLolateud Sectioin 8(a)() of' theAct. I he fact that (iuerrero lt scr-ibed tile threat t) Gill. Re-spondent's presiuienit. idoes nt elirnilate its coercive etect.J. ht r/avv. I/ni.. 147 NIR 942. 9(4 (1961). It is uieces-Sli- t i ;ll;Ilze tIte ilre;llriig oIt tile questlioll. " l;hlat ;aiholtthIe I liiilon' or el toI specUiltc as to ts Spanisl eqtluis-alent. since I ha;sc tiund Respondcent's agent .l uan I)aila.to ha\te unlaw;-frtllr interrogatedl I elipe llrhIIIno, ilirti. utsee I7rai/li v, \1.. 237 N lRBH i4 ( 1978).2. Ihe AugtIst cTlnelrs;titlr hbetl\\ecn Supelvisor Ju;anI);ail ll andl Felipe rh;rbino. Jr.Uirbano testilied \ithoiit contradiction th;at 3 or 4 d;Lisprior to the Aig ust I') elcuctilon Sulpervisor Juan )asilI. in low toneC. sked Ilrh;llan: "o d things look with theUInion: who o oll think i\ill win?" In the presence ofother crItcnllrlporintetis unlair l b Ior practices anrd e\pres-sirolls o1f 11ti(1 alilltis. I (iconclide thait such questions h ;super\ isor \sere inriitations to I 'lhanno t disclose his uniiPar 0 ,q t h p th naltl',lt :Ih 1atFC O.ll o(.r Ah ll ~liglSl 17. 1977. Re-spo-ndent's siipcrtsrl Mrllhlli l.ll.i tld ernploees tha; Respfndecntspresiden. I rtl.l (ill. soiild chilni.Lc all emplosee henrefits nd niever signa clecliR .hlrgainirg igreellcii ; titi the i nli. tih stL tesilmoin, inisupptr t ,I tuis illcg.lilln ii s i l t ired tr..l r lrlet I ellpe UlTilt11. r., s1t)resiltso thl Ihi e Cie s in tt s.OCCUtiil 1i .lx 2. Io7 (I n Resp ndent'sni tiln I isrmi ,sed tiiis Ilrglipti i he um. tnliit ..n II e frilll i I;lt Iheiacts wicuirrei litsl. tlIe 1ti0h penli-t rt the At. Ihe esidence. hCeer., ii Liliiriit.rltl ait I[ rlllllici ricd dll r itlrtels ..t .piddtcl , ilg Re-Sprnident'" n[i,ilu. il1ll .1l it\ .i is \i1tIIi I i}C Il lh) C periol171 )DECISIONS OF NATIONAL. LABOR RELAIONS BOARDactivities and sympathies and the current status of unionstrength among employees. Such interrogation, a few daysbefore the election, is unlawfully coercive within the mean-ing of Section 8(a)( I) of the Act. (f. .R. .Corporationand its Division, 216 NLRB 34 (1975), with 7 1 V & RadioParts Comnpany. In(.. 236 NLRB 689 (1978).3. Lamar Gill's captive audience" speech of August 17,1977It is uncontradicted that, between about 4:30 and 5 p.m.on August 17. the last of three "captive audience" meetingswas held at one side of Respondent's warehouse, an area of300 by 120 feet. In two prior such meetings, Payne was theprincipal speaker, but he testified that he allocated the lastmeeting to Lamar Gill and did not discuss with Gill whatthe purpose of the last meeting was. It is also uncontra-dieted that Payne did not speak and that Payne was notpresent at the speech for a substantial amount of time. Last-ly, and most significantly, at no time in the hearing didLamar (Jill testify. In particular, lie thus did not testify withregard to the events of this August 17 meeting.The employees drifted into the meeting starting about4:15 p.m. (Jill placed himself at the center and asked theemployees to gather around him.Respondent's office manager, Juventino Villarreal, testi-fied that the meeting was in progress about 20 or 25 min-utes when he first got there lie got to the meeting latebecause Lamar Gill had asked him to photostat a letterwhich had been received by Respondent from "employees."The uncontested evidence is that G(ill, other than sayingthat he did not want to talk to the drivers because they were"all against [me]," did not address the employees untilVillarreal brought the letter to him. At that point FelipeUrbano came into the warehouse, and Gill told him to takea chair and sit down. Gill then read the letter (not in evi-dence, nor were the contents ever made known), which re-ferred to Payne and other supervisors in a derogatory man-ner. Other than Gill's assertion that the letter was from"employees," the authors were unknown. Gill then jokinglyasked Urbano if he wrote the letter. Urbano laughed andshook his head, saying that he did not write the letter. Inview of the antiunion remarks which were immediately tofollow and the preexisting unfair labor practices and state-ments of union animus of Respondent's supervisors (someof which they had ascribed to Lamar Gill), in conformitywith General Counsel's allegation in the complaint (par.13e), as amended at the hearing, I agree that such a ques-tion by Gill, though joking, amounted to unlawful interro-gation of Urbano. Surely the question was designed to elicitfrom Urbano whether he held derogatory feelings againstRespondent's supervisors and from thence a possible infer-ence that he might be favorable to the Union or hold unionsympathies. Such a question as to whether he wrote theletter was a necessary and implicit invitation to discloseanti-Respondent feelings and, on this record, union sympa-thies (G. R. .Corporation and Its Division, 216 NLRB 34)and as such was unlawful. The fact that it was done in ajoking manner and even elicited a joking response does notvitiate the coerciveness of the statement according to Boardrule. "Friendly" interrogation is unlawful because an em-ployee is entitled to keep from his employer his views sothat the employee may exercise a full and free choice onwhether to select the Union, uninfluenced by the employ-er's knowledge or suspicion about those views and the pos-sible reaction toward the employee that his views maystimulate in the employer. That the interrogation might becourteous and low keyed instead of boisterous, rude, andprofane does not alter the case. If such interrogation is un-lawful notwithstanding that it is friendly (Quemetco, Inc.,223 NLRB 470 (1976)), then here, where the question wasput in the context of an antiunion speech and uttered con-temporaneously with other unfair labor practices, the jok-ing interrogation must be held to be. and is, unlawful withinthe meaning of coercive interrogation under Section 8(a)( )of the Act. Even more would this be true where, as here.hb)(rc (Jill read the letter he told the assembled employeesthat he did not want to talk to the truckdrivers because thetruckdrivers were "all against [me]," thus placing Urbano. adriver, among those in Gill's disfavor.After reading the letter Gill started talking about theUnion, and Payne walked to the other side of the ware-house, where he could hear no part of what Lamar Gillsaid, but only occasional laughter.Office Manager Villarreal testified that, 2 or 3 minutesafter Lamar Gill read the letter, Gill spoke to the employeesabout the approaching election, but he did not rememberspecifics of what Gill told the employees. Since Villarrealtestified that he was present even after Lamar Gill spokeabout the Union and during the time that Mrs. Gill spokein Spanish to the assembled employees for about 10 to 15minutes. I do not accept Villarreal's testimony that he didnot recall the specifics of what Gill said. Rather, I credit thetestimony of General Counsel's witnesses, who testified, insubstance, that Lamar Gill, after reading the letter, told theemployees (including Urbano, Inocencio, Iruegas, and Fer-din) that (a) he wanted no union in the plant, and the plantwould never have a union; (b) there was no way he wouldever sign a contract with the Union, and even PresidentCarter would not make him sign the contract with theUnion: and (c) there would be no Christmas bonuses thatyear, and the funds otherwise to be used for Christmas bo-nuses would be used to pay the expenses of his lawyers inopposing the Union. Luis Inocencio testified, without con-tradiction, that Gill, in addition to saying that the Christ-mas bonus was going to end, also said that "other benefitswere going to end."I have discredited Villarreal's tepid denial of recollectionof the specifics of what Lamar Gill said about the election.Mrs. Gill did not testify, although there is no necessaryinference in the record that she was present while he spokeabout the Union. Most significantly, however, as alreadynoted, Lamar Gill did not testify as to what he said at theAugust 17 meeting. I regard his failure to testify, since nomedical or other excuse was submitted, as legally inexcus-able. I draw the inference that he would not have deniedthe testimony of the General Counsel's witnesses.I therefore conclude, that, in accordance with paragraph13 of the complaint, Lamar Gill told employees that he didnot wish to speak to certain of his employees, namely thetruckdrivers, because they were against him: that there wasno way by which he would sign a collective-bargainingagreement with the Union; that not even President Carter172 LAREDO( COCA COLA BOTTLING CO.would make him sign a collective-bargaining agreementwith the Union: and that there would be no 1977 Christmasbonus for employees because any money destined to paysuch a bonus would instead be used to pay Respondent'sattorneys' fees to attorneys who would oppose the employ-ees' organizational activities. I find that. as alleged. each ofsaid statements violate Section 8(a)( 1) of the Act as coercivethreats. I have previously concluded that Gill's questions toFelipe Urbano., Jr.. represented unlawful interrogation inthis same speech.1. 41eged Violations Based Upon Di.contuilanc /' FourAlleged BenefitsBy paragraphs 14 through 19 of the complaint, asamended, General Counsel alleges. in substance, that thediscontinuance of the Christmas savings program. the ac-counts receivable fund (employees' general savings ac-count), the first-quarter annual truckdriver commission in-crement, and the yearend or Christmas bonus violatedSection 8(a)(3) and (5) of the Act.1. The .earend or Christmas bonusa. I 'iolations of Section 8(a)(3)To recapitulate. Christmas or yearend bonuses of onekind or another, including distributions of food productsand bottled products, existed at least since 1974. The distri-bution of cash bonuses, commenced in 1975, was increasedin 1976. There was no bonus of any kind, whether in cashor in goods, in 1977, a year of profitable operations. Therewas also no reason given to the employees for the failure tomake any distribution of any type of product at the end ofthe year.I credit General Counsel's witnesses' testimony that, atthe times of the cash distributions in 1975 and 1976, LamarGill told the employees that he was distributing a Christmasbonus and that there would be Christmas bonuses there-after. I discredit Payne's testimony that (a) he told employ-ees, in December 1975. when he distributed checks withLamar Gill. that the Respondent had a "dramatic" increasein bottle sales and that (b) Respondent hoped to have anincrease in bottle sales in the future in order to continue theyearend bonuses. Rather, the credited evidence shows thatin both 1975 and 1976, Gill told employees that the bonuseswere being paid because sales were high. In 1975 he said theemployees could expect a Christmas bonus from then on.At no time did Respondent offer to prove a decrease insales. In passing, I note not only that Gill failed to testifybut also that, in Payne's rendition of what he actually toldthe employees in 1976. he stated that he hoped that Re-spondent would have an "increase in our sales" rather thana "dramatic" increase in bottle sales. It was only at the endof the statement with regard to what he told the employeesthat he again mentioned "bottled products." Be that as itmay. however, I do not credit his testimony as to what hetold employees or the underlying financial factors with re-gard to the source of the payment of the yearend bonuses in1975 and 1976 as restricted to "dramatic" increases in thesales of bottled products. I find particularly significant thefact that Respondent, with only a .l-percent decrease inbottle sales from 1977 to 1976, and not suggesting that itdid not have a profitable year (Pavne admitted having aprofitable year in 1977). failed to pay any bonus of anykind, whether in cash or in products. as it did in prior years.Thus, the Respondent's performance, measured only in bot-tle sales (Resp. Exh. 3) shows that in 1977 it sold 491,246cases. In 1974 it sold 280,426. With this situation, and Re-spondent afirming that it had a profitable year in 1977,Respondent failed to distribute even fruitcake, ham, orcases of Coca-Cola. These products were distributed evenwithout a "dramatic increase in bottle sales" in 1974. Noth-ing was distributed in 1977.I regard this conduct, in view of the unfair labor practicesof the preceding summer, as indicating that the failure topay the yearend bonus was a matter of unlawful retaliationagainst the employees specifically threatened by Lamar Gillin his August 17 speech, since there was nothing whateverdistributed as a bonus in 1977. 1 regard Respondent's reli-ance on its 1. -percent decrease in the sale of bottled goods.while at the same time asserting that it had a profitableyear, as demonstrating the creation of a mere post hoc pre-textual contrivance to explain its failure to pa) bonus ofany sort. I therefore conclude that the failure to pay thebonus was discriminatory and retalitory against the em-ployees and violative of Section 8(a)(3) of the Act.b. Violation of Section 8(a)(5)I further conclude that the failure to pay a Christmasbonus was a change in "wages" or a "term and condition ofemployment" as used in Section 8(a)(5) and Section 9(a) ofthe National Labor Relations Act, as amended.Section 8(a)(5) of the Act as here pertinent provides:It shall be an unfair labor practice for an employer... to refuse to bargain collectively with the represen-tatives of his employees, subject to the provisions ofSection (a) [of this title].Section 8(d) of the Act as here pertinent provides:For the purposes of this section, to bargain collec-tively is the performance of the mutual obligation ofthe employer and the representative of the employeesto meet at reasonable times and confer in good faithwith respect to wages, hours, and other terms and con-ditions of employment ...The basic issue is whether the Christmas bonus and thethree other "benefits" constitute "wages" or a "term andcondition of employment" within Section 8(d) of the Act.It is clear from the record that Respondent took its actionof discontinuing the yearend bonus without conferring withthe Union regarding this action. I have concluded, in ac-cordance with the credited testimony of General Counsel'switnesses, that Respondent told the employees that theywere being paid the bonus because Respondent's sales hadbeen doing well, that Respondent was satisfied with theirperformance. and they could expect a Christmas bonus insucceeding years.The precedents relating to the inclusion or exclusion ofChristmas bonuses within the ambit of mandatory bargain-173 I)I( 'ISI1O)NS ()F NA I IONI. I.A B()R RF[ AI IONS BOARI)able items (wages) have been recentlN reviewed b;h Admin-istrative 1Iaw Judge Blackburn ini a case de loted solely to aChristmas bonus. Ilis decision, fitllowed h exceptions, wasadopted by the Board in (;Gai 1rl chinrlcr ( plriat', 221NLRB 862( 1975). That case spells out the rules. below.The Board rules, whatever the diftcrent views of' one ofthe courts of appeals," are that ('hristmas bonuses are Sutfi-ciently regular or consistent to "wages" i paid in two suc-cessive years, Nello Pirtorevi & .Son, In.. 203 Nl RB 905(19731) enliorccment denied 5X) F.2d 399 (9th ('ir. 1974).The act that the bonus is hased on "suhbective consider-ations," and not paid in accordance with an objective flr-mula (i.e., linked to an employce's seniority or earnings), isnot dispositive: nor is the financial condition or the abilitlof the employer to par the bonus, since, if "wages," theemployer's legitimate business reasons for discontinuanlceor had faith are immateriial to his 8(a)5S) obligations t bar-gain: nor is the difficult? in determining tle allount theemployer will h;lve to pay to reliedv his violation.In the instant case a ('hristmas or yearend onus hadbeen in existence al least since 19741 it was enhanced in1975 and further in 1976 hby the payr)nl of moncy in addi-tion to cases of beer, ('oca-('ola. hials, and fruitcakes: andit was (on the credited testilonm of ( ierld ( ouscl's it-nesses) derived fromt an increase in sales. In addition, theevidence (C'. 1 xh. I) shows that the size of the e t honusva;ried directly with emploiyee elnings.Respondent's (Payne's) testimoriin that the mlnti n Ip i lto each driver was based, in1 pirl. on Respondenlls subjec-tive evaluations of the driv er's pert riallce and a ttitide isnot controlling. Similarly. tlie ('tct thlt. bhy virtue of Re-spondent's September 16 response, it omitted mention ofthe bonus as an employe beifit anld thlS did not considerit as part of the w1age stritlillre is not a elfense. (r M11a-chiner ('Co., ipra.What is crucial in determining whether a bonus is pIart ofthe wage structure rathe than gift is the determinationwhether, b a course of conduct or otherwise. Respondenthas justified its emploNees' epeet;ations that they wouldreceive the bonus as part of "wages." (as Ala hiter (Co.,supra, 865, citing N. I..R. B. /. 'ex-Be.n,l, Pondr ((.. 199F.2d 713 (1952). In the instant case, whatever the lengthand regularity of the ('hristmas bonus since 1974, Respon-dent here went further than engaging in a neiic course otconduct: the evidence shows it joined its conduct in pavingthe bonus over at least a 3-year per-iod to an explicit prorl-ise in 1975 of contilnuing ( hristnias honuses wvlhen it comrn-menced the additional cash bonuis it thel-eafter againl paiiboth a cash bonus and ia product bonus ill 1976.A promise of a w:ige increase is sullficien to create astatutory conrdition of eniploymcnt. I Prni'd Airra/i (Corpo-ration (Boron ilalenur Plant), 199 N.R B 658 ( 1972), as isengaging in a course of eondriUt. ('wT'irot ()ii (C0'onpnrr)r.,Standard Oil (onIpamo/ T as I)iion 182 NI.RIB 445(1970): N.I..R.B. v. Dothan L(a, Inc._ i vubidiarv fThon.vsrl A'rw.vs)aprv, 434 ;.2d 93. 98 (5th ( ir. 1'970) In theinstant case, Respondenlt did both.-i. R v. H,',,dt'r Sit,' Ianiulwirinig to,,m.344t 12d 2 It). 213(8th ('ir. 1t65). 1 he quesilorl otI laic , be de.dled cit 1l stch rases is whetherthe bonuses ;re "so tied t .the Tr niiielcraitlil : ..icli c llpoti e,,c recciedl t10their work ihal the: wce in 1;ct 1llIl oI i ; .iid are, iln Iailit. "viages"ithin tli staiiut eRcspondenl t also argues that since. as I have found, thel Initn knew of the bonus in the suinmuer of 1977 ind failedto challenge the omission of the bnus (and three otherhenefits) from Respondent's September 16 letter to theI !nion (describing and listing emiloyee benefits), the I nionwived its right to bargiair over the dliscontinuance of thebonus.In (;ar fa'hinerl ('Co., vsr)ra at 8(2., 865. the facts showedthat the nion knew of the bonus for at least 3 ears ( 197173) since it conle dnced epresenting the unit emplosees in1971. 'Ihc ('hristilas hbonus haild been paid since 1967. Inthat case, the Ilnioni never attemptedl to bargain on thematter. Ilhe first time that the I nion acted, as here. wiswhen ai question rose whelhel tilhe tUill bonuLs wIs going tohe paid. 'I he Board rejected the "wwaiver' ar-gulment.'Ihus, although the IUnion knew ilf the ('hristmas bonusin the sunlirelr of' 1977. andl i was omitted from Respon-dent's listing of' benietits in ai communuiction to the Ulnion,thie fliioni acted pomptl wlien it first learied in Ja.lnuary1978 of' Respondent)'s ailtice to pa;y thce ('hristmas bonus.I lnder (a; fhl, hiti (' .ll/ri. thailt is sufficielt.Mlicoecl. htl" B.>a;rd aid the cmrt have r e peatedly heldli;it "a ivcr l' of haligailling rights h,, aI union will not helihtl itlcrrd anid llust be cl.lrli ar d l LqIIolIII ilr con-vecd.' Arclllc/r- hhj ·('o. 222 NI RB 1269. 1270 (1976);11e li/,n/li R/ller Bar; ( vV.1/ KR B.. 325 '.2d 746((th 'ilr. 196). 'I he I nini's tfailu inl Septlember to mille-diately resjpond to Respondent's Oillissilon ill the letter ishardly ai clear and nr qui, 'ial act iilpliiga waiier of' itsbargaliiirig rights. ('oipalre I R. B. I'i.sonrin 1/mtni-nnum Fo''ndri ('i, Int., 441) :.2d1 393. 399 (7th ('ir. 1971jandl crases cited, where collective hbargaining occurred onwagnes and rluo a;live-r w:us Iatlltd iln le fiailure to pity ihonuiis. with Radtlioar C( rporatiin,. 214 N I.RB 362 (1974).where there vwas explicit bargaining on the ('hristnils boiluswhilch was e\chn;llged fl higler wages. Ihere the Boardheld. i view of' such hargainig. the "zipper clause" toconstitute a "waiver."I.astly. asumiling, r;tiund/o, that Mianitzas ultim;nitel didofler t bargain on the lour items fllowing Respondent'sperfinctory refiusali reto iistate the ('hristmas bonus aidthe three other enefits im,'a, in the .lanuary 25. 1978, col-lective-hbargaininig session and that such otfer amounted toan offer to discuss the reinstitiltion of' the benefits. following[:ichler's demarld therefor, such eondnct does not mitigateany iol:atiin crea;lted hb Respondent's unilateral discon-tinuiance of the benefits withouit first hbargaining with theI !nii. j Io .N. BB.v. I/lied Produc'lll (Cotp,,t. 548 F.2d 644. 652(6th ('ir 1)77). In short. the tilire t pv the ('hristniasbonuts hich hi:d been pid in ne ftrm or another since1974, and which was steadil icleisinig. iolated Section8(a)(3) alnd (5) of' the ,\ct, the viil;ltirln ofi Section 8(a)(5)not depending iipon intive but rather on the unilateraldiseltillnuallce oif a terlm and condition ft' eplovment.N I.. R.B. v :'(an n/iSte / ( o/t/il, In ., 448 .2d 277 (6th('i r 1971): Ba/Aoll(irdiir(, li ., 22 NI, RB 1379 (1976).2. '1 lie faillure t pila thile first-qluarter comnimissioniiCreTllCrt en t fillrkdriVCersIhc annuall payitment i the first qu;lrter t truckdrivercilph ecs o1'f $8.30 per- N eck ias a siihtitlite for the dlays on174 I ARE I) (( A ( A 1 1 I( ( ) .commission was an established w age suppleenlt. I hllere isno evidence on this record that the llc clcase ill ase pa o'$5 per week to $37 per week Which occullrred in \1a, 1977was even remlotel connected to tile panielnt to the drixersof the S8.30 tirst-quIlirtcr conus111111sii Ilncrement. Indeed, therecord shows that one ellllph cc was told h the oflice mllan-ager thatl the reason for the liliure to recceic the Incllementwas connected to (icorge tFichler. the unlion reprientattl C.When Villarreal told this to rhalno. it was obviousls agratuitous antiunion remark. I conclude that tile tailure topay the increment was disciiminalo'N tndl in iolatioll otSection 8(a)(3) of the Act. urther in tile light of the dis-cussion above with regard to the ( hristmas honus. tile tail-ure to continue to pay tht trucikdrive r comrnmission 11ncre-mnent in the first quarter w(s. regaidless ot' Illtie. aviolation oF Section 8(af5)I of the Act in t hat it w.as a uiil at-eral change i tile establhished wage t41 uttUCe.In the case of' the annIit;al inceellet. thle miake-\*hiolcrenteds which I shall ordcli ill ti s case i l based upron amathematical folrinula. and te total ;tiiolili is readilsavailable. In the case of tlie ('hiiristinas honus, pira, theamnount of the hbonus which should have been paid is iotreadils identifiahle. lowever, I shall lea,c both of theseitellls, ils ell as those appeallg bhelowk, to the backpa;lstage of' this proceeding, it ans.3. he discontinuance of tilhe accoutlt receivable tfuIidand the ('hrislias sxings tiiltidPavlne adnmitted that the accounts receivable fund, in et-feet for 2 'lears, was originalls estahlished as a tund tolend mInle', r to eniploees. In n ant' event tie etftcl l thecXistletil of tile Mac. oi1ts recei'sabPlc tiltid ;lnd tile ('h-stillassavings tiund as to erllit th en cploeces to accutlllatefulids in termls of savings. Ihe Itact thalt ni interest accruedto te eilplosees did lot ilake Ithese ft'tillds as less a bnefitto thle ei1plo\, es and so tcolsidelrel ,1 tile ll'}1.C. Ihcscsavings plans, to this particular group of emploNees. ntusthe considered thing of v:inte. I1 ic oard Ihas helt l il otlthtsituations that a ree investmenllCt secrIic. although not mea-surabhle in monev, was thle sulje(t I of m rlllatilor, baiglningand a violation o Section 8(:t )( in Its uilaterall discon-tinualnce. .c'~llc/-irwl \uli ,,td BAl. 1t7 Nl.RB 9 1l. '92(1969). Ihe flact hat Re',pOndcnt ma;! not }i;lxe ezpresslxregarded tile alings ls pIis ll :i SuectSl for collectlee bar-gaining is not controlling ft Wtar ; t[iisctlwl,' [Fi't trl('ompat.l 228 NRB 6)7, 15 (1')77) It shoull be prticiu-larl, noted that this discoitiLuance of' these fulids x. as theresult tof the joint decision ot I atllar (ill antd Paul PasnePane testified that he only consulted (;ill ltr diecisioIns re-lating to ,ll/'vnol//li[innf'i/l aitlitr. I he iunialeral diseolltinuance of these funllds. tLatlrs of' suhstanltial finaltcial illort according to Respondlent. w ithout notice orColsult;atioll with l1 t nIllonl siolited ResponldtCIent's obliga-tion to bahgain witlin thi e Iiceaniig Of Sectliotn S(.a)) t thceAct becaulse tlese ltlllids ollsitltC eil tet 11 OlFit lios if'tile erilp'loeess' eliyrloenit Ifor M liiil Rpotndet .As tiunl-der an obligation to hargain A l. ..B x. ( ,Itlu/ //lt,;,Pu/hh( Strvl (' 1I omtlp', 34 .'2d 91t. 91) (7thl ( ir. 197.t)These sasinLgs t'ifi t ele discotitltiied along ' ith theChriStnilas hOLIus iiid te tiiSt-q(lUalteI ItlClCtll. I he disColtiI/Uiic of the litterC ',as ZiCCOlij)iitd b dlirect cs.i-dlene ,11 ula ful illOtie: nti so tile t trllet .Oil the otherhaild, the dici Ilitiiuatilce ,t ll of tiletI. ol this Irecol, t asa coisequtielce o unla0fIul retallaition aid so threatenedb (Jill oil August 7. 1 colnclulde that tile dlisconltinlltlce otthe funiis \ olaited Section 8a)(3) Of' the Act.o the e t Respent that Responthet argtes thit thee undsxzi c lt i sed tI: 1 I part o tin C lC l Ial plan Li ue to co ilnpl-teli/aitliO( i btsed ot a decision( Ill Ji.llnr, 1977. and whileRcSl'ondcnt naN hal c told a te eillo cs t (leilter lPa, leicI .Illl'll tilO could reitlelllber tlei aimlles) that cceleCr-itecd '* itlddi awll roll the ( hrititlas und ll ould depr ethenl of futture participatioln, uch evidence tiall tflr short ofnotification of eiilpo)ees that ethel fund V ould bhe discon-tillited. Ill atil\s etllt. I do not credit such testlilIlli.Nor is tlte il,iteral discontinualnce of these tfuids defen-sile ol the gI iild tlat siuch isconitiutiace had ai d intl-mi.Lu iilpact. eSpec1iall iicc Responiident as not follo\inga past practicc. 1t}' iili Li ( rpo 'p i '"litl t IAS-ilh/ Pl:ano, 1St NiRB 1574, 1 57' 77 (196). I lie fact thLatonkl three ecmlio ce ss ere i the ( ilstIlit sl mings piln lnl)eccnher 197 is ttributed to the c idenice that Rclpon-lent's agelnt (( allos Sotlo) was telhiig emploees in No enm-her- 1977 ti thc shomuld enio e their fundis frloil the('iristili pin becausC (;tili ill the ceent of a strike. \nouldkeep the itt outer.1, iirc 1, (,iie I/,it1tl,l ih, fit I ttumThe complainit alleges. in suhbtanCe. thit Respondent''seSeptember 16 uirnishing of Intrnitition to the tinion ithreglard to cmploisment benefits of utlit elnplosees oIllttedthe fiulr plIioglals above and that such otiniSSlon 'onnstitltesa failure to i ntot il the Ilnion n Il iolation of Responident'sobligation to hbrgainI have tiUl I abo e thait Respontdett's (hristnis honius.the ( 'hristmas ftilld a accolunts receivable diedlltionftilll. and (tlt ;liltllall irst-quarter incleillent ,.ere all -Nageesor tertis ;il d Conditiots of ellnlplo\ IiCt. It is nlio \\ ell es-tablished th;at Ilhabor rgatlizlltioln. ohligated to represeitenplo ccs i i brgainilig Uillit ith respect to ages.oIllrs, :iild tereil, and conditiots ofl eilplosllmelit, is lentitled.rpon approlriatc reqcest, to such intbfrmation trom the eim-plo)eCr aII tial be rele ait and realsOlablv necessary to theprnop'er execution o't it hargain ne obligation. he eplo -ers tillt t iriish thls mintOrnlatilon is predicatei upotll theneed t the uion for ullh intormation in order to pro ideintelligent tlreslieanttoitn of the nllit emplosees. [nfornla-tion relating I th te wages hur, anlld thel tersIlS and con-ditions to enpl imenti is prestumptivels r ele ant and mustbe furnished t tile labor organization. N.L K. B. .tmtInd/tvtril[ ( ., 385 l '. S. 432 ( 19967 1 'rloil )visio. ','CIlne(oInp,tv, 182I N R 421. 425 ( 197t). Regardless o Re-spOndielit's iiotti ont 'n t ailing to include in its Sepltei-hel It rtsponsc (.(' ixh. 2) to the lnimon's August 3f)requesL tor iirlm;altion (relating to "current bhnetits en-lo?.ed bx bh;lglilllng Illlt enIlplees") Iparticulals ott the,em;lelnd hlil. t tl w fUIlid. if ald the dri\ ers' irst-qullllrtelinlrctcll it. t il t oIlllSSll l II t ilig to iralit this 11it'orilt11 iOnllto thl I nlion. s allcged in plira rapl.lh 21 of the COllIpailll,''(i .' IR It iii/ld 'rl.Pr] (- Iu r/:. i 48 1 2d1 t44 oth (r 19771:R ( ,,l,. , 14 NI Ri 3(2. 4 (174 1175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDconstitutes a violation of Section 8(a)(5) of the Act. As inthe case of any other benefits relating to rates of pay andterms and conditions of employment which the Union de-manded, Respondent was under a statutory obligation toprovide this information (as it did with regard to the basepay and commission, uniforms, vacations, holidays, and in-surance programs).K. The Strike of March 14, 1978The parties stipulated that the strike of unit employeescommenced on March 14, 1978, and was continuingthrough the date of hearing. I have found that in August1977 Respondent engaged in serious unfair labor practicesprior to the election and certification of the Union. It is alsouncontested that Respondent engaged in collective bargain-ing in September, October, and November, 1977, at whichtime (November 18, 1977) the parties reached impasse.Thereafter, there were also meetings of Respondent and theUnion in December and again on January 25, 1978. By thetime of the January 25, 1978, meeting Respondent knewthat unfair labor practice charges had been filed because ofthe failure of Respondent to pay the Christmas bonus (G.C.Exh. I(a)). The charge was filed on January 11, 1978. OnJanuary 24, 1978, amended charges were filed relating tothe other unilateral changes in terms and conditions of em-ployment. On January 25 Respondent refused to restore theunilaterally changed items.The evidence is also uncontested that at a meeting of unitemployees on March 13, the night before the strike, GeorgeEichler recommended and urged the unit employees thatthey strike and that the strike be a protest for the unre-solved unfair labor practices committed by the Respondent.Eichler testified that he first learned of the unfair laborpractices in January and February 1978, when employeestold him of the progressing unilateral changes. However,the testimony of Luis Inocencio shows that Eichler knew ofthe existence of the Christmas bonus as early as August 19.The evidence shows that the parties had come to a No-vember 1977 impasse over terms and conditions of employ-ment and that the impasse had nothing to do with the fourelements which had been omitted from Respondent's Sep-tember 16 letter which advised the Union of what the bene-fits were that were enjoyed by unit employees. If the strikewere related directly and particularly to this economic con-frontation. it should have come in November after impasse.As above noted, I have rejected Respondent's argumentthat the Union, knowing of the existence of the Christmasbonus (and perhaps the other benefits which did not appearin Respondent's September 16 letter) and going to contractimpasse thereafter, waived, by such conduct, the right toassert that these four benefits were terms and conditions ofemployment on which the Respondent was obligated tobargain. By an extension of this argument, Respondent as-serts, in substance, that since the unfair labor practicecharges were directed principally at these unilateralchanges and since such unilateral changes did not consti-tute terms and conditions of employment, any strike overthese matters did not constitute an unfair labor practicestrike.Having rejected the waiver argument, I find on thesefacts that the Union struck principally over the unlawfulunilateral and discriminatory changes. I thus hold that theMarch 14 strike, 1 day after Eichler's speech covering un-fair labor practices, was caused in principal part not by theUnion's frustration in being unable to resolve the economicimpasse presented by its refusal to accede to the Respon-dent's last offer of contract terms on November 18, 1977,but because of the unlawful unilateral changes which Re-spondent had instituted and refused to rectify. Thus, thereis nothing in the record to controvert Eichler's testimonythat he put the matter of the unresolved unfair labor prac-tices before the unit employees immediately prior to thestrike vote and that the strike vote, affirming the strike,came immediately thereafter, with the employees actuallygoing out on March 14, 1978. N.L.R.B. v. Leroy W. Craw,Jr., Vernon E. Craw and Daniel G. Leonard, d/b/a Craw &Son, 565 F.2d 1267, 1269 (3d Cir. 1977). Thus, since theunilateral changes on these four elements do constitutemandatory subjects of bargaining and since those subjectswere now waived, the strike was principally, if not entirely,induced by unfair labor practices and would constitute anunfair labor practice strike in its inception. Cf. Tufts Broth-ers Incorporated, 235 NILRB 808 (1978). The strikers areentitled to immediate reinstatement upon an unconditionaldemand for reinstatement even if replacements have beenhired. N.L.R.B. v. W. C McQuaide, Inc., 552 F.2d 519,528-529 (3d Cir. 1977). If, on the other hand, the strikerswere economic strikers, their unconditional request for rein-statement would entitle them to their former positions ifRespondent had no "legitimate and substantial businessjustification for refusing." N.L.R.B. v. Great Dane Trailers,Inc., 388 U.S. 26, 34 (1967). In the instant case, Respondentinsisted at the hearing that the drivers were not perma-nently replaced.L. The April 12, 1978, Advertisement in the Laredo TimesThe complaint, as amended at the hearing, alleges in sub-stance (and Respondent denies) that on or about April 12,1978, Respondent, by Paul Payne. announced to Respon-dent's employees through the Laredo Times. a daily paperof wide circulation, that the employees engaged in an unfairlabor practice strike against Respondent had been perma-nently replaced by truckdrivers with professional licenses.Payne admits that on Tuesday. April II, someone fromthe Laredo Times telephoned him and asked if the "strikebreakers" he had hired were "permanent replacements."Payne testified he told the inquirer he "really wasn't sure"of their status, but that in the past, "when we hire peoplewe've always hired people on a permanent basis."The article, appearing Wednesday, April 12, 1978," con-tains Eichler's assertion that the new drivers were "profes-sional strikebreakers." The article contains Payne's pur-ported response:On the other hand, Laredo Coca-Cola manager PaulPayne claims these new employees have replaced the1. There was no direct evidence concerning the circulation of the LaredoTimes. Counsel for Respondent did not deny that the newspaper was inexistence, on the Charging Party's assertion, since 1881, but refused to admithow wide its circulation was. In any case, employees Felipe U'rbano andOscar Lopez saw the article on the morning of April 12, prior to the negotia-tion session of April 12 when the matter was discussed.176 LAREDO COCA COLA BOTTLING CO.striking workers on a permanent basis. He says theyare truck drivers with professional licenses."I'm saying they're not strikebreakers. They're per-manent replacements," Payne said. He added that thecompany will eventually replace all the striking work-ers.The same day, April 12, the parties held a collective-bargaining session in the presence of a Federal mediator.When the Charging Party's attorney (Hicks) produced thearticle and asked Payne about it, Payne said he had notseen the article and did not "know what [Hicks] was talkingabout." Hicks showed Payne the article, and Payne admit-ted telling the newspaper they were permanent replace-ments, but then said they were not permanent replacementsbut rather "temporary contract laborers."Prior to this meeting, Payne had called Respondent'slawyer (Manitzas) and told him the press inquired aboutthe "status" of individuals who were hired as drivers. Ac-cording to Payne, Respondent had actually temporarilysubcontracted the driving to a professional driving service.At the April 12 bargaining session. Payne said, either heor lawyer Manitzas claimed the newspaper had misquotedPayne. Neither Payne nor any other person asked the news-paper for a retraction of this alleged misquotation or pro-duced the reporter or his notes at the hearing.Despite Payne's somewhat contradictory testimony, theevidence is clear that Payne told the Laredo Times on April11, and on April 12 the Laredo Times published Payne'sdeclaration, that the drivers had been permanently re-placed. Further, despite a considerable amount of testi-mony regarding being misquoted, Payne did not attempt towithdraw or otherwise explain the additional statement inthe article, ascribed to him, that "the company will eventu-ally replace all the striking employees." The drivers are notthe only strikers: the production and other unit employeesare also on strike and, according to the newspaper's quota-tions of Payne, will eventually be replaced.I conclude that Payne made the statements, was not mis-quoted, and failed to repudiate or retract them.'? The articleconstituted a declaration that the drivers and all other strik-ers had been or would be permanently replaced.I have concluded. above, that the unit employees wereengaged in an unfair labor practice strike. Thc Board rule isthat Respondent had the right neither to permanently re-place the unfair labor practice strikers nor to threaten to doso. N.L. R. B. v. Craw & Son, supra; Monahan Ford Corpora-lion of Flushing, 157 NLRB 1034 (1966); Tommy's SpanishFoods, Inc., 187 NLRB 235, 236 (1970). Such conduct, asalleged, violates Section 8(a)(1) of the Act, whether or notthese strikers were in fact permanently replaced.12 The repudiation would have had to be timely, specific, unambiguous,and free from other proscribed illegal conduct and would have had to haveadequate publication and assurances of no future unlawful conduct. Pasva-vant Memorial Area Hospital, 237 NLRB (1978). Respondent only allegedbeing misquoted to the four participants at the collective-bargaining sessionand did nothing more. The article would itself be sufficient to convert aneconomic strike into an unfair labor practice strike. W C McQuaide, Inc,237 NLRB 177 (1978.CONCLUSIONS OF LAWI. Respondent, Laredo Coca Cola Bottling Company, isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local 1110, Brewery, Soft Drink, Grain, Flour, Can-dy, Industrial and Allied Workers, affiliated with the Inter-national Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, herein called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act bythreatening its employees that it would never sign a collec-tive-bargaining agreement with the Union; by threateningthat it would sell its business before it would sign a collec-tive-bargaining agreement with the Union; by declaringthat it did not wish to speak to or address its truckdriveremployees because they were against Respondent; by de-claring that not even President Carter could make Respon-dent sign a collective-bargaining agreement with theUnion; by threatening that there would be no 1977 Christ-mas bonuses or other benefits for employees because anymoney destined to pay such benefits would, instead, be usedto pay Respondent's attorney's fees caused by the employ-ees' organizational activities on behalf of the Union: byinterrogating employees concerning union activities andconcerning whether an employee sent a letter to Respon-dent expressing criticism of its supervisors and agents wheresuch interrogation took place at a meeting where employeeswere unlawfully threatened by Respondent; and by threat-ening unfair labor practice strikers that they were perma-nently replaced.4. By failing and refusing to pay its annual yearend orChristmas bonus in or about the second week of December1977; by failing and refusing, since on or about January 1,1978, to continue making deductions from employees'wages in favor of, and by abolishing, Respondent's Christ-mas savings and accounts receivable funds: and by failingand refusing to pay to its truckdriver employees the annualfirst-quarter commission increment in their pay of $8.30 perweek all because its employees engaged in union activities,Respondent has discriminated against its employees be-cause of their engaging in activities on behalf of the Union,thereby discouraging membership in and activities on be-half of the Union, all in violation of Section 8(a)(3) and (1)of the Act.5. Since on or about August 19, 1977, the Union hasbeen, and is. the sole and exclusive collective-bargainingrepresentative of Respondent's employees in the followingappropriate unit:All truckdrivers, drivel helpers, loaders, warehouse-men, production employees, auto and cooler mechan-ics, painters, pre-mix employees and warehouse jani-tors employed by Respondent at its facility located atNo. I Dei Mar Industrial Park, Laredo, Texas, exclud-ing all other employees, including dispatchers, officeclerical employees, office maintenance and janitorialemployees, professional employees, guards, watchmen,and supervisors as defined in the National Labor Rela-tions Act, as amended.177 I)I ('ISIONS ( NA IIONAL LABOR RELATIONS BOARD6. B failing o(r relusigg, cltniniienCiig tn r ilbi(ut Sep-tember 16, 1977, to suppl thte 1110ion with requested infor-mation relevanltt and l necessar to the performance by theUnion of its obligation to intelligently negotiate as exclusivebargaining representative on behalf of the above appropri-ate unit of employees, Respondent violated Section 8(a)(5)of the Act.7. By unilaterally disconitinuing the 1977 CmployeeChristimnas honus, the annual first-quarter pay incrensent toits truckdrivers, the ('hristmas deduction fund, and the ac-counts receivable filnd, without notifying the tinion or at-fording the Ilnion an oppotrllnitN to bargain ith respectthereto, Respondent violated Section 8(;a)(5) of the Act.8. ('omilmenicing on or about March 14. 1978. the nit ofemnployees dcscribed abhove engaged in an unfair labor prac-tice strike in protest of Respondent's unfitir labor practices,said strike being an untair labor strike roml its inception.9. Ihe ahove unfa ir lah r practices are unfair labor prac-tices affectiring commerce within the meaning of Section 2(6)and (7) of the Act.'li RtI)YIlaving found th;at Respondent has engaged in, and isengaging in. unfair labor practices within the meaning ofSection 8(a)(1), (3). and (5) of the Act, I shall recommendthat it cease and desist therefrom, post an appropriate no-tice, and take certain affirmative action designed to effectu-ate the purposes and policies of the Act, including, uponrequest. bargaining in good fith with the Irnion, reinstate-ment of unfair labor practice strikers upon their uncondi-tional offer to return to work. and the dismissal of personshired on or after March 14, 1978, if that becomes necessary.N.I..R.B. v. ,cQuaidc, I .. upra, Vcwport Ncits Shipt-building rand Dry I)oA (forparv, 236 NI.RB 1637 (1978).With regard to the discontinuance of the payment of the('hristmas or yearend bonus, the discontinuance of the an-nual increment paid to truckdrivers in the first qluarter ofeach year, and the to funds, I shall recomnimend that theemployees affccted he nlade w hole. Ilhe pa nment of theannual increment is, s the record herein demonstrates, ap-parently a matter of paying the aflected employees $8.3()per week for no more than the 13-week first quarter. Thus,the amount maiy i be. ith regard l each eligible employeeestablished miathematically.With regard to the ( hristmas hbonus I have concluded,contrar5to Respondent's assertion, that it was not paidmerely out of a fund derived fril a "drainatic increase" inholce salles, bhut, as the evidence showed, that it was paid onthe basis of increased sales and Respondent's ability to pa'.il e s ririAe als an lnl lilaI b lo r pracllc srike sirice it illtcpt lli] ItMarch 14. 1978 Reirsltaterlent shall3 mrear reinstateennt l) their former jobsor, i these jobs no l,nger exist. to subsatallv equisvalent positions, withoutprejudice I scniits iand othel rights anli pilegesSuch unllair labo ptice strikers aIrc to be inade whole r an loIss olearnings the) mal stiffer as a result of Resplondent's reIfusal, it a.ny. to rein-state them in a tilely tashill, hb ping ti each f theml a suin of nilliineCequal to thal which each atitid lase earnled ils ages during the periodcomlencirg 5 doss alfter the date oin hich each uncorlditionalllN offers toleturn to wrk to the (loitc if' Respoendenll's .lfcil of1 reinstatelrlent, less an)snet earnings dilring sch period,. with iterest theretin t be computed in themanner described t the end t11 this Remcdy prosision. (f ¥Vspri ;ctxShriphdttlinyg aind e D A ( ,, .tlqar,'I'he fact that the record herein contains no formula fromwhich the size of the fund for the 1977 Christmas bonus wascalculated is not dispositive. The purpose and policies ofthe Act, rather, require that the wrongdoer be preventedfrom enjoying the fruits of his unfair labor practice andgain no undue advantage at the bargaining table, John Zink('oepanv, 196 NLRB 942 (1972). It is also not dispositivethat the amount of the Christmas bonus for each employeeis not presently calculable. For, as the Board noted in NelloPistore.vi & Son, In(., 203 NLRB 905 (1975), enforcementdenied 500 F.2d 399: and Gas Machinery Comnpanv, 221NL.RB 862, 867 (1975), the Board is "not required at thisstage of the proceeding to decide the detailed formula to beused in determining the amounts of compensation due tothe employees: the formula to be used in fixing the amountof compensation can be determined by agreement of theparties or, if necessary, in a backpay proceeding." The re-quirement that the employees be made whole by paymentto them of the 1977 Christmas bonus is not prevented bythe act that, to some extent, the amount paid to each em-ployee was not objectively arrived at, but was grantedwithin the subjective evaluation of Respondent. TravisMl'ar & SeaJbod C'ompany, Inc., 237 NLRB 213 (1978). Thiscase does not involve a speculation as to which unit em-ployees would have received the Christmas bonus, for theevidence of record demonstrates that all employees, unitemployees and others, received the C'hristmas bonus. Cf.Member Penello dissenting in Travis Meat & Seafood Com-panl', Inc., supra, and Member Kennedy dissenting in NelloPistoresi & Son, Inc., supra at 907, footnote 8. All backpayherein, in any event, is to be computed with interest inaccordance with the formula in F. W'. Woolworth Company,90 NLRB 289 (1950)., and Florida Steel Corporation, 231NLRB 651 (1977). See, generally, Isis Plumbing & Heating('o.. 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of' theAct, as amended, I hereby issue the following recommend-ed:ORDER'4Respondent. Laredo Coca Cola Bottling Company, La-redo. Texas. its officers. agents, successors, and assigns,shall:1. C('ease and desist from:(a) Coercively interrogating employees with regard totheir engaging in union activities or protected activities.(b) Threatening employees that (1) it would never sign acollective-bargaining agreement with the Union, (2) itwould sell its business before it would sign a collective-bargaining agreement with the Union, (3) it would notspeak to certain groups of its employees because they en-gaged in protected activities, (4) it would never sign a col-lective-bargaining agreement with the Union and that not"4 In the event no exceptions are filed as proided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.coinclusions. and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations. be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaied fr all purposes.178 IARE.I)O (OCA COlA OFITIIN(i CO)even President Carter could make them sign such an agree-ment. (5) it would not pay its annual ('hristmas bonus be-cause any money destined to pay such bonus would, instead, be used to pay Respondent's attorney's fees causedby the employees' organizational activities on behalf of theUnion, and (6) it had permanently replaced and would per-manently replace its employees engaged in an unfair lahbopractice strike.(c) Discriminating against its employees by failing or re-fusing (I) to pay to all of its employees its 1977 ('hristmasbonus, (2) to pay to its driver-salesmen the annual first-quarter $8.30-per-week increment, and (3) to continue iieffect its deductions from employees' wages, pursuant totheir request, and payment of such deductions into Respon-dent's accounts receivable fund and Christmas deductionfund.(d) Refusing to bargain collectively with the Inion withrespect to discontinuance of any wages or any term or con-dition of employment of employees in the appropriate kuniby failing first to give prior notice and an opportunimt tobargain to the Union.(e) Refusing to bargain collectively with the Union hbfailing or refusing to supply the Union with informationrelevant and necessary to the performance by the UInion ofits obligation to bargain collectively as exclusive bargainingrepresentative of the employees in the appropriate ulit:All truckdrivers, driver helpers, loaders. 'arehouse-men, production employees, auto and cooler mechan-ics, painters, pre-mix employees and warehouse jali-tors employed by Respondent at its facility located atNo. I Del Mar Industrial Park. Laredo, T'exas, exclud-ing all other employees, including dispatchers. oiceclerical employees, office maintenance and janitorialemployees, professional employees, guards. watchmen.and supervisors as defined in the National abor Rela-tions Act, as amended.(f) In any other manner interfering with. restraining, orcoercing employees in the exercise of rights guaranteed inSection 7 of the Act.2. Take the following affirmative action necessar> to ef-fectuate the policies of the Act:(a) Upon request, bargain collectively in good faith withthe Union, as exclusive collective-bargaining representativeof all its employees in the above appropriate unit, with re-spect to wages, hours, and other terms and conditions otfemployment and embody any understanding reached in asigned agreement.(b) Make whole its employees within and outside the ap-propriate unit for any monetary losses they may have suf-fered by reason of Respondent's discriminatory discontinu-ance and unilateral withholding of the Christmas deductionfund. the accounts receivable fund, the 1977 ('hristnmas bo-nus, and the annual first-quarter increment pay to dri\er-salesmen, in the manner set forth above in the section eti-tled "The Remedy."(c) Reinstate the Christmas bonus, the annual first-quar-ter increment, the Christmas deduction fund, and the ac-counts receivable fund for unit employees.(d) Upon their unconditional offer to return to \Nork, re-instate the unfair labor practice strikers. dismissing. 11 nec-essary, any replacements hired in their place. andi mnakethem whole for any loss of earninLs that thcs may haseincurred. in the mlanner set torth ill the section erititled"The Remned."(e) Preser,,e and, upon request. maike available to theBoard or its agents. for examination and coping. all sales.profit and loss, and honus records: all pasroll records. so-cial sccurity, paymlent records. timecards, personnel recordsand reports: and 1ll other records necess/ar', to analyze theaniount of backpa due under the ternis of this recoim-niended Order.(f) ost at its lant and \arehouse in aredo, lexas.copies of' the attached notice marked ,'Aplpendix.; (' opiesof said notice, on forms pro ided bh the Regional I)ircctorfor Region 23, after being duly signed h Respondent's aiu-thorized representative. shall he posted hb it inrediatelupon receipt thereof, and he mainlained h it tfor 6(0 conl-secu tive days thereafter. ill conspicuous places including llplaces where notice to emrnploees are cuslonlarily postedReasonable steps shall be taken hb Respondent to insllurethat said notice is not altered, deticed, or covered h I an\other matermal.(g) Notif' the Regional l)irector for Region 23. i \rit-ing, within 20 days fronl the date of this Order whail stepsthe Respondent has taken to complyl here ith.II Is t RI il R (ORI)IRIl) that te comiplaint e. and itherebh is. dismissed insofar as it alleges violations of' theAct not specificall found herein.In the ert ihat Ihi' ()rder is enl;,rced hb .a judgment oI .1 t ir e ite Sl.ll(ouri rtof Appeall. the tr rids I the nlIce rdin g "osd h Order o, theNational t.lhbor Relaltins Board" shall read "Posted Pursuanl t, a Jdgimen tot he tinited St:tie (llrl o Appeals Fntrcilng an Order it he Ntoiall.abhor Rlaton, tt,~rdAPPEN I)1X~No Il 'ro Lw I~ M II fil:SPos I i) it) ORD)IR ()1 I1iNAII{INAI AiIioR R .I I>NS BARI)An Agenct of' the United States (;GovernmentAfter a hearing at which all parties were represented andafforded the opportunity to present evidence in support oftheir respective positions, it has been found thall twe haveviolated the National I.abohr Relations Act in eltainl re-spects. alnd ne have been ordered to post this notice Atnltcarry out its ternmsWF ii1 NII) refuse to bargain collectivels with l(o-cal 111(, Breser? , Soft l)rink, (rain, lour, (Cand,Industrial and Allied Workers, atfiliated with the Inter-national Brotherhood of' eamisters (hauffeurs, Ware-housenIen aInd I lelpers of America. herein called theunion. i the tllo>\ ing approprilte unit by either (I)failiing first to givc prior notice and an opportuinit tobargaiTn to the 'ollin '\ith respect to the discontinu-ance of a. \ages or termi or condition oft ernploy -ment. including the (hristmnas honus. the accounts re-ceivable fund. the (hrittttas dedliion tfund. and theaitnual first-quarltel icrelltent p;id Il dris er-salesimen,or (2) iling or lettiilsln to suppi li tile inion l ith in-t'ornilation relevint and necessarix to the erfornlrlcebh the nion ot Its obligaltioi to hatgain collecti\el] as179 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe exclusive bargaining representative. The appropri-ate unit is:All truckdrivers, driver-helpers, loaders, warehouse-men, production employees, auto and cooler me-chanics, painters, pre-mix employees and warehousejanitors employed by us in our facility located at No.I Delmar Industrial Park, Laredo, Texas, excludingall other employees, including dispatchers, officeclerical employees, office maintenance and janitorialemployees, professional employees, guards, watch-men, and supervisors as defined in the National La-bor Relations Act, as amended.WE WIL.L Nor coercively interrogate our employeeswith regard to their engaging in union or protectedactivities or their sympathies on behalf of the Union.WE WILL NOT threaten employees that (1) we willnever sign a collective-bargaining agreement with theUnion, (2) we will sell our business before we wouldsign a collective-bargaining agreement with the Union,(3) we will not speak to certain groups of our employ-ees because they engaged in protected activities, (4) wewill never sign a collective-bargaining agreement withthe Union and that not even President Carter couldmake us sign such an agreement, (5) we will discon-tinue our Christmas bonus because any money des-tined to pay such bonus would, instead, be used to payour attorney's fees to oppose our employees' organiza-tional activities on behalf of the Union, and (6) wehave permanently replaced and would permanently re-place our employees engaged in an unfair labor prac-tice strike.WE WIl.I NOT- discriminate against our employees byfailing or refusing to pay all of our employees the 1977Christmas bonus, by failing and refusing to pay ourdriver-salesmen the annual first-quarter $8.30-per-week increment, or by failing and refusing to continuein effect our deductions from employees' wages, pursu-ant to their request, and payment of such deductionsinto our accounts receivable fund and our Christmasdeduction fund.WE WILL NT in any other manner interfere with,restrain, or coerce our employees in the exercise ofrights guaranteed them in Section 7 of the NationalLabor Relations Act, as amended.WEI WILL upon request, bargain collectively in goodfaith with the Union as the exclusive collective-bar-gaining representative of all our employees in theabove appropriate unit with respect to wages, hours,and other terms and conditions of employment andembody any understanding reached in a signed agree-ment.WE WILL make whole our employees within and out-side the appropriate unit for any monetary losses theymay have suffered by reason of our discriminatory dis-continuance and unilateral withholding of the Christ-mas deduction fund, the accounts receivable fund, the1977 Christmas bonus, and the annual first-quarter in-crement being paid to our driver-salesmen.WE wlI.l reinstate the Christmas deduction fundand the accounts receivable fund for unit employees.WF. WIlLl, upon their unconditional offer to return towork, reinstate the unfair labor practice strikers whocommenced their unfair labor practice strike on March14, 1978, dismissing, if necessary, any replacementshired in their place, and WE wii.L. make them whole forany loss of earnings they may have incurred in themanner set forth according to law.LAREDO COCA COLA BOIILING COMPANY180